Title: [Diary entry: 29 January 1790]
From: Washington, George
To: 

Friday 29th. Exercised on horse back this forenn.; during my ride, Mr. Johnston, one of the Senators from No. Carolina who had just arrived came to pay his respects, as did Mr. Cushing, one of the Associate judges. The latter came again about 3 Oclock introduced by the Vice President. Received from the Governor of No. Carolina, an Act of the Legislature of that State, authorising the Senators thereof, or one of the Senators and two of the Representatives, to make (on certain conditions) a Deed of Session of their Western Territory; described within certain Natural boundaries and requesting that the same should be laid before the Congress of the U. States. Received also a letter from the Baron de Steuben, declarative of his distresses; occasioned by the Non-payment, or nonfulfilment of the Contract which was made with him by the Congress under the former Confederation and requesting my Official interference in his behalf. The delicacy of this case from the nature, and long labouring of it, requires consideration. The Visitors to Mrs. Washington this Evening were numerous and respectable.